Citation Nr: 9922416	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an original evaluation greater than 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to January 
1978.  

This case arises before the Board of Veterans' Appeals 
(Board) from a rating decision dated February 1998 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for PTSD, and assigned a 30 percent disability rating.  The 
veteran then disagreed with that evaluation.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating of his service-
connected PSTD has been developed.

2.  The veteran's PTSD is manifested primarily by a 
depressive or flat affect and job related stresses.  
Circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; or impaired abstract thinking is not 
shown.  


CONCLUSION OF LAW

The criteria for an original disability rating greater than 
30 percent for PTSD are not met.  38 U.S.C. § 1155 (West 1991 
& Supp. 1999); 38 C.F.R. Part 4, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999); that is, she has presented claims that are 
plausible.  The Board finds that the duty to assist her, as 
mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), has 
been satisfied.

Service connection for PTSD was granted in a February 1998 
rating decision by the Atlanta RO.  A 30 percent evaluation 
was assigned after a review of the evidence then of record, 
which showed that the veteran had been diagnosed with PTSD at 
her recent VA compensation and pension examination, and that 
her SMRs showed that she suffered in-service stressors.  The 
veteran disagreed with the percentage evaluation, and this 
appeal ensued.  

The severity of a PTSD is ascertained, for VA rating 
purposes, by application of the criteria set forth in 
Diagnostic Code 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  The Board 
notes that the regulations governing the assessment of PTSD 
were revised on November 7, 1996, and where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, as the veteran's claim was filed in June 1997, 
regulations in effect prior to November 7, 1996 are not 
material to her claim.  

Under the criteria that have been in effect since November 7, 
1996, the current 30 percent evaluation contemplates 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks weekly 
or less often; chronic sleep impairment; mild memory loss, 
such as forgetting names, directions, recent events; but with 
routine behavior, self-care and conversation normal.  A 50 
percent evaluation contemplates occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; due to such symptoms 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; a difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.

The medical evidence includes progress notes from her private 
physician, dated July and August 1997, an examination report 
attached to the progress notes, VA memoranda, and a VA 
compensation and pension examination dated October 1997.  

A progress note dated July 1997 shows that the veteran 
reported some improvement, "I can focus on the problem 
better and I don't feel as overwhelmed", although her mood 
was still dysphoric.  The report shows that the examiner 
increased her medication to 30 units [illegible] of Prozac.  
An August 1997 progress note shows that the veteran reported 
returning to work in August 1997, and that she stated that 
"so far her co-workers have been nice to her", although the 
examiner indicated that her mood was still dysphoric, and 
that she still had crying spells.  The examiner also noted 
that her "sleep improved", that she was not "hopeless 
anymore", but that she "still feels helpless."  The report 
shows that the examiner again increased the veteran's 
medication from 30 to 40 units [illegible] of Prozac.    

The examination report prepared by her private physician 
shows that she was seen for depression, and that her 
stressors are related to her job.  The examiner also 
indicated that the veteran's symptoms included depression, 
anxiety, panic attacks, phobias, and PTSD, and that there 
were no suicide attempts.  The results of the mental status 
exam showed that the examiner found the veteran to be 
"appropriately dressed, fairly groomed," and with a 
depressed flat affect.  The examiner also found "Good eye 
contact, fair rapport, cooperative."  Her speech was 
described as "soft, spont[aneous], coherent, and 
articulate."  Her mood and affect was depressed and 
appropriate.  No suicidal or homicidal ideation was found.  
No psychosis.  Her insight and judgment were reported as 
fair.  The examiner diagnosed major depression without 
psychosis on Axis I, moderate stress "(job)" on Axis IV, 
and a current GAF of 61  on Axis V.  

Department of Veterans Affairs Memoranda dated July 1997 and 
October 1997 show that the veteran was experiencing 
interpersonal difficulties at her workplace in a VAMC.  

The report of the veteran's VA compensation and pension 
examination is dated October 1997.  The results of the mental 
status examination showed that she was "nicely dressed" 
with good eye contact.  She was cooperative, but became 
tearful when discussing her in-service stressor.  The 
examiner noted that she states that she had a depressed mood 
with a mildly constricted affect.  She was found to be 
coherent, had goal directed thinking, with coherent speech 
and no evidence of a thought disorder.  No flight of ideas, 
looseness of association, tangentiality or circumstantiality 
was found.  The examiner noted that the veteran denied 
hallucinations, or suicidal and homicidal ideations.  Her 
cognitive function was assessed as alert and "orientated X 
4".  She had intact immediate, recent, and remote memories.  
Her attention and concentration were within normal limits.  
Her insight and judgment were adequate.  Her abstracting 
ability was grossly intact.  Her diagnoses were PTSD on Axis 
I, and a current GAF of 60 , with a GAF of 65  for the past 
year on Axis V.  Her Axis IV stressors were "the harassment 
she says is at the job at the VA.  ... Her second stressor is 
her depression and the fact that she is unhappy since the 
[in-service stressor]."   

The Board notes that the veteran has been diagnosed with 
depression, as well as her service connected PTSD, and wishes 
to point out that all of the veteran's symptoms or 
manifestations were considered in evaluating her PTSD.

However, the Board finds that an evaluation greater than 30 
percent for PTSD is not warranted.  Although the clinical 
evidence shows some occupational and social impairment, with 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks weekly or less often; prior sleep impairment; 
but with routine behavior, self-care and conversation normal, 
it does not show that the criteria for a 50 percent 
evaluation are met.  

That is, the record does not show that the veteran's speech 
is circumstantial, circumlocutory or stereotyped; that she 
manifests panic attacks more than once a week, or difficulty 
understanding complex commands, any impairment of short and 
long-term memory, impaired judgment, impaired abstract 
thinking; or disturbances of motivation and mood, so that a 
rating greater than 30 percent for PTSD is warranted.  

Specifically, the Board notes that the findings of her 
October 1997 VA examination found that she was coherent had 
goal directed thinking, with coherent speech and no evidence 
of a thought disorder.  No flight of ideas, looseness of 
association, tangentially or circumstantiality was found.  
The examiner noted that she denied hallucinations, or 
suicidal and homicidal ideations.  Her cognitive function was 
assessed as alert and orientated X4.  She had intact 
immediate, recent, and remote memories.  Her attention and 
concentration were within normal limits.  Her insight and 
judgment were adequate.  Her abstracting ability was grossly 
intact.  

In addition, although she was assessed with a depressed, flat 
affect in the report associated with her July and August 1997 
evaluations, her private physician also found that she had 
"Good eye contact", had fair rapport, and was cooperative.  
Her speech was described as "soft, spont[aneous], coherent, 
and articulate."  Her mood and affect was depressed and 
appropriate.  No suicidal or homicidal ideation was found.  
No psychosis.  Her insight and judgment were reported as 
fair.  

Also, although the veteran reported interpersonal 
difficulties that were outlined in VA Memoranda dated in 
1997, the progress note dated July 1997 from her private 
physician shows that the veteran reported some improvement in 
this regard: "I can focus on the problem better and I don't 
feel as overwhelmed".  An August 1997 progress note shows 
that the veteran reported returning to work in August 1997, 
and that she stated that "so far her co-workers have been 
nice to her", although the examiner indicated that her mood 
was still dysphoric, and that she still had crying spells.  
The examiner also noted that her "sleep improved", that she 
was not "hopeless anymore", but that she "still feels 
helpless."  The report shows that the examiner again 
increased the veteran's medication from 30 to 40 units 
[illegible] of Prozac.  The Board finds, as a matter of fact, 
that progress notes from medical professionals are more 
probative than a summary of her work performance from human 
resource specialists, and thus accords more probative weight 
to the clinical evidence.  

Additionally, although the veteran was assessed with a GAF of 
60 at her October 1997 VA examination, that report also 
indicates that her GAF for the past year of 65, and the 
veteran's report from her private physician indicates a 
present GAF of 61.  Thus, this evidence shows that the 
veteran has some mild symptoms that accord with her 
assessments that show that a 30 percent rating most closely 
approximates the appropriate rating for her PTSD disability.  

Just as circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; or impaired abstract thinking is not 
shown, the criteria for a rating greater than 50 percent for 
a PTSD disorder is also not shown.  That is, suicidal 
ideation, obsessive rituals which interfere with routine 
activities, speech that is intermittently illogical, obscure 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation, neglect of personal appearance and hygiene; a 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships 
is not shown.  Similarly, as these threshold criteria are not 
shown, the criteria for a 100 percent rating are also not 
satisfied.  

The Board notes that the veteran contends that her appearance 
and good personal hygiene is not relevant to her PTSD claim, 
and that the RO improperly considered this factor.  However, 
the Board must point out that normal self-care is one of the 
several criterion that is used to evaluate mild PTSD.  Thus, 
the Board finds that this factor is indeed an element that is 
relevant to her claim, and must be considered along with the 
entire clinical record. 

As the preponderance of the evidence is against the veteran's 
claim, it must be denied.  Of course, if the veteran's 
disorder were to increase in severity, she may always submit 
an increased rating claim at that time.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an original evaluation greater than 30 percent 
for PTSD is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  A GAF score of 61 contemplates some mild symptoms, (e.g., flat affect, circumstantial speech, occasional 
panic attacks) or some difficulty in social occupational or school functioning (e.g., few friends, conflicts with 
peers or co-workers), but generally functioning pretty well.  American Psychiatric Association, "Diagnostic 
Criteria from DSM-IV".  
  The five axes included in the DSM-IV multiaxial classification include: Axis I- clinical disorders, other 
conditions that may be a focus of clinical attention, Axis II-personality disorders and mental retardation, Axis 
III-general medical conditions, Axis IV-psychosocial and environmental problems, and Axis V- global 
assessment of functioning.  American Psychiatric Association, "Diagnostic Criteria from DSM-IV".
  A GAF score of 60 contemplates moderate symptoms, (e.g. flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social occupation, or school functioning (e.g. few friends, conflicts 
with peers or co-workers).  American Psychiatric Association, "Diagnostic Criteria from DSM-IV".
  A GAF score of 65 contemplates some mild symptoms, (e.g., flat affect, circumstantial speech, occasional 
panic attacks) or some difficulty in social occupational or school functioning (e.g., few friends, conflicts with 
peers or co-workers), but generally functioning pretty well.  American Psychiatric Association, "Diagnostic 
Criteria from DSM-IV".  

